Citation Nr: 1528724	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-10 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).

In February 2015, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Veteran's claims file includes an October 2010 statement from a private psychologist noting the Veteran suffers from severe, chronic PTSD and resultantly is no longer capable of participating in gainful employment.  This statement raises a derivative claim of entitlement to a TDIU.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU entitlement because it is part and parcel of the claim for increased compensation, so not a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

When questioned about this during the hearing, including especially insofar as whether he was actually meaning to claim this additional TDIU entitlement, the Veteran and his representative explained that they already had filed this additional claim ("put in for it") and had been told, however, that a decision concerning this additional claim was being temporarily deferred until resolution of the appeal for a higher rating for the underlying PTSD.  Thus, the representative did not want this additional TDIU claim considered as part of this appeal for a higher rating for the PTSD, at least at that particular moment in time, but the Board does not have this discretionary authority so is including this TDIU claim in this appeal for a higher rating for the PTSD, particularly since the TDIU claim is predicated on the severity of this service-connected disability.  In Rice, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Both of these claims require further development before being decided on appeal, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

As pointed out during the Travel Board hearing, the Veteran last had a VA compensation examination for his service-connected PTSD in February 2012.  The examination report noted symptoms that included depressed mood, anxiety, panic attacks occurring weekly or less often, and chronic sleep impairment.  The VA examiner summarized the Veteran's level of occupational and social impairment as involving deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This descriptive wording suggests a higher 70 percent rating is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).


During his February 2015 Travel Board hearing, the Veteran complained of a litany of symptoms of his PTSD that included daily panic attacks, anger management issues, problems in both the quantity and quality of sleep he had each day, decreased socialization, and ritualistic behavior that involved keeping a gun near his bed.

The Veteran's claims file also includes a March 2015 PTSD Disability Benefits Questionnaire (DBQ) from a private psychologist who summarized the Veteran's level of occupational and social impairment with regard to his mental diagnoses as total, so seemingly 100-percent disabling according to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 of the General Rating Formula.  The Veteran was diagnosed with PTSD and major depressive disorder, but at the moment only the PTSD is considered service connected.  The examination report noted symptoms that included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; flattened affect; circumstantial, circumlocutory or stereotyped speech; suicidal ideation; and disorientation to time or place.  However, the private examiner provides no summary of the Veteran's recent mental health history since his last VA compensation examination and does not provide any explanation of how he arrived as his assessment of the Veteran's level of occupational and social impairment.  The underlying reasoning or rationale is the most important part of an opinion in determining its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore is requesting supplemental comment on the severity of the Veteran's PTSD, including the functional impact of this service-connected disability, which in turn will assist the Board in additionally determining whether he is derivatively entitled to a TDIU.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Concerning the latter, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's PTSD and other mental illness since May 2014.  If there are no additional medical treatment records to obtain, or those identified as existing cannot be obtained, then this must be document in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his service-connected PTSD, including the functional impact of this service-connected disability to assist the Board in additionally determining whether a derivative TDIU is warranted.  [Regarding the latter, if additional examinations are needed to also determine the functional impact of his other service-connected disabilities, those being coronary artery disease, status post myocardial infarction and stent, right total knee arthroplasty, Type II Diabetes Mellitus with associated complications of erectile dysfunction, cataracts, and bilateral (so left and right) lower extremity peripheral neuropathy, then schedule whatever additional examinations are needed.

The claims file, including a complete copy of this remand and all other pertinent records, must be made available to the examiner for review.

When commenting on claimed entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or any impairment caused by disabilities that are not service connected.

It is most essential the examiner discuss the underlying rationale of all opinions offered, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.


3.  Then re-adjudicate the claim for a rating higher than 30 percent for the PTSD.  Also adjudicate the derivative claim of entitlement to a TDIU.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

